PER CURIAM.
The summary final judgment which is appealed was entered upon the ground that the issues presented by the pleadings were res adjudicata. We are unable to agree with the trial judge on that ground. Nevertheless, we hold that the judgment ■should be affirmed upon the rule that a correct judgment should not be reversed because of a wrong reason given.
The parties to this appeal have argued that the judgment may be affirmed upon the facts which appear without genuine issue. The controlling question of law is whether these facts show that an automobile was covered by a policy issued by appel-lee. We hold that it affirmatively appears as a matter of law from the facts presented to the trial court that the automobile was not covered. See Hicks v. Land, Fla.App. 1960, 117 So.2d 11; Coleman v. Atlantic National Insurance Co., Fla.App.1964, 166 So.2d 620.
Affirmed.